DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification Objections 
1. 	The disclosure is objected to because of the following informalities: the acronym/term/symbol/variable “µm” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined immediately after its first appearance.  
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically acronym/term/symbol/variable “µm” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the first appearance. In addition, the Examiner interprets said acronym/term/symbol/variable “µm” to be “micrometers”.


Specifically acronym/term/symbol/variable “µm” is neither defined by the claims nor defined by the specifications. Said acronym/term/symbol needs to be defined within parenthesis immediately after the first appearance. In addition, the Examiner interprets said acronym/term/symbol/variable “µm” to be “micrometers”.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4-6, 8, 11 and 12 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamoto (Pub. No.: US 2004/0182153 hereinafter mentioned “Hamamoto”, which was submitted via IDS).
	 
As per claim 1, Hamamoto discloses:
A capacitive sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a substrate (Fig. 1, see the substrate 12. Also see [0024]-[0025]);
a differential positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32. Also see [0024]-[0028] and/or [0033]) disposed on the substrate (Fig. 1, see the substrate 12. Also see [0024]-[0025]), wherein the differential positive-negative electrode pair comprises a first positive-negative electrode pair (Fig. 1, see the detection electrode 21 extending in the positive-horizontal directions and the detection electrode 22 extending in the negative-horizontal direction. Also see [0024]-[0026] and/or [0033]) and a second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]); and
a functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]) disposed on the first positive-negative electrode pair (Figs. 1-2, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]).

As per claim 4,  Hamamoto discloses the capacitive sensor of claim 1 as described above.
Hamamoto further discloses:
wherein the capacitive sensor (Figs. 1-2, see the capacitive humidity sensor 10. Also see [0024]-[0025]) further comprises a second insulating layer (Fig. 2, see the second insulation film 13. Also see [0028]) covered above the first positive-negative electrode pair (Fig. 1, see any of the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]). 

As per claim 5,  Hamamoto discloses the capacitive sensor of claim 1 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 6, Hamamoto discloses the capacitive sensor of claim 1 as described above.
Hamamoto further discloses:
wherein the functional material layer is a moisture-sensitive functional material layer , an ammonia-sensitive functional material layer, or a carbon monoxide-sensitive functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]).

As per claim 8, Hamamoto discloses:
A preparation method for a capacitive sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
cleaning a substrate and drying the substrate to impurity-free (Fig. 1, see the substrate 12. Also see [0024]-[0025]);
preparing differential positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32. Also see [0024]-[0028] and/or [0033]) on the substrate (Fig. 1, see the substrate 12. Also see [0024]-[0025]), the differential positive-negative electrode pair comprises a first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and a second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]); and
preparing a functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]) on the first positive-negative electrode pair (Figs. 1-2, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]).

As per claim 11, Hamamoto discloses the preparation method for a capacitive sensor of claim 8 as described above.
Hamamoto further discloses: 
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 12,  Hamamoto discloses the preparation method for a capacitive sensor of claim 8 as described above.
Hamamoto further discloses: 
wherein the functional material layer is a moisture-sensitive functional material layer, an ammonia-sensitive functional material layer or a carbon monoxide-sensitive functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 2, 3, and 14-16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of Itakura et al (Pub. No.: US 2006/0186901 hereinafter mentioned as “Itakura”).

As per claim 2, Hamamoto discloses the capacitive sensor of claim 1 as described above.
Hamamoto discloses the substrate and the differential positive-negative electrode pair as described above but does not explicitly disclose a temperature compensation layer.
However, Itakura further discloses:
a temperature compensation layer (Figs. 1-2, see insulating film 120 containing the heater-electrode 201. Also see [0034], [0037] and [0046]) disposed between the substrate (Fig. 1B, see substrate 110. Also see [0033]-[0034] and [0045]) and the differential positive-negative (Figs. 1-2, see the pair of detection electrodes 141, 142. Also see [0037] and [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “temperature compensation layer” disclosed by Itakura into Hamamoto, with the motivation and expected benefit related to improving the sensor by controlling the heating of the heater electrode, thus, enabling the sensor to perform self-diagnosis (Itakura, Paragraphs [0046] and [0007]).

As per claim 3, the combination of Hamamoto and Itakura discloses the capacitive sensor of claim 2 as described above.
Itakura, with the obvious motivation set forth above in claim-2, further discloses: 
wherein the temperature compensation layer comprises a heating electrode (Figs. 1-2, see insulating film 120 containing the heater-electrode 201. Also see [0034], [0037] and [0046]) disposed above the substrate (Fig. 1B, see substrate 110. Also see [0033]-[0034] and [0045]) and a first insulating layer (Fig. 1B-2, see insulating-film 130. Also see [0044]) covered above the heating electrode (Figs. 1-2, see the heater-electrode 201. Also see [0044]).

As per claim 14, the combination of Hamamoto and Itakura discloses the capacitive sensor of claim 2 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 15, the combination of Hamamoto and Itakura discloses the capacitive sensor of claim 3 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 16, the combination of Hamamoto and Itakura discloses the capacitive sensor of claim 4 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

7.	Claim(s) 7, 9, 10, 13, and 17-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of ZHOU GUOFU et al (Pub. No/ Bibliographic data: CN 106092203 hereinafter mentioned as “Guofu”, which was submitted via IDS).

7.1.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

As per claim 7,  Hamamoto discloses the capacitive sensor of claim 1 as described above.
Hamamoto discloses the functional material layer as described above but does not explicitly disclose that it has a thickness of 1 μm to 3 μm.
However, Guofu further discloses:
wherein the functional material layer has a thickness of 1 μm to 3 μm (see [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said functional material layer having “a thickness of 1 μm to 3 μm” disclosed by Guofu into Hamamoto, with the motivation and expected benefit related to improving the sensor by providing the coated functional material with a thickness of about 3μm (Guofu, Paragraph [0011]), thereby improving the sensitivity of the sensor being able to respond to small environmental changes of humidity (Guofu, Paragraph [0040]).

As per claim 9,  Hamamoto discloses the preparation method for a capacitive sensor of claim 8 as described above.
Hamamoto discloses the functional material and the first positive-negative electrode pair as described above but does not explicitly disclose that said functional material being coated on said first positive-negative electrode pair
by screen printing, slit coating or inkjet printing to prepare the functional material layer.
However, Guofu further discloses:  
wherein a functional material is coated on the first positive-negative electrode pair by screen printing, slit coating or inkjet printing to prepare the functional material layer (see [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said functional material being coated on said first positive-negative electrode pair “by screen printing, slit coating or inkjet printing to prepare the functional material layer” disclosed by Guofu into Hamamoto, with the motivation and expected benefit related to improving the sensor by providing the coated functional material with a thickness of about 3μm (Guofu, Paragraph [0011]), thereby improving the sensitivity of the sensor being able to respond to small environmental changes of humidity (Guofu, Paragraph [0040]).

As per claim 10, Hamamoto discloses the preparation method for a capacitive sensor of claim 8 as described above but does not explicitly disclose:
wherein a conducting material is coated on said substrate by screen printing, slit coating or inkjet printing to prepare said differential positive-negative electrode pair.
However, Guofu further discloses:  
wherein a conducting material is coated on the substrate by screen printing, slit coating or inkjet printing to prepare the differential positive-negative electrode pair (see [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “conducting material is coated on said substrate by screen printing, slit coating or inkjet printing to prepare said differential positive-negative electrode pair” disclosed by Guofu into Hamamoto, with the motivation and expected benefit related to improving the sensor by providing the coated functional material with a thickness of about 3μm (Guofu, Paragraph [0011]), thereby improving the sensitivity of the sensor being able to respond to small environmental changes of humidity (Guofu, Paragraph [0040]).

As per claim 13, Hamamoto discloses the preparation method for a capacitive sensor of claim 8 as described above.
Hamamoto discloses the functional material layer as described above but does not explicitly disclose that it has a thickness of 1 μm to 3 μm.
However, Guofu further discloses:
wherein the functional material layer has a thickness of 1 μm to 3 μm (see [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said functional material layer having “a thickness of 1 μm to 3 μm” disclosed by Guofu into Hamamoto, with the motivation and expected benefit related to improving the sensor by providing the coated functional material with a thickness of about 3μm (Guofu, Paragraph [0011]), thereby improving the sensitivity of the sensor being able to respond to small environmental changes of humidity (Guofu, Paragraph [0040]).

As per claim 17, the combination of Hamamoto and Itakura discloses the preparation method for a capacitive sensor of claim 9 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 18, the combination of Hamamoto and Itakura discloses the preparation method for a capacitive sensor of claim 10 as described above.
Hamamoto further discloses:
wherein both the first positive-negative electrode pair (Fig. 1, see the detection electrodes 21 and 22. Also see [0024]-[0026] and/or [0033]) and the second positive-negative electrode pair (Fig. 1, see the reference electrodes 31 and 32. Also see [0027]-[0028]) are interdigitated positive-negative electrode pair (Fig. 1, see the detection electrodes 21, 22 and the reference electrodes 31, 32 being interdigitated positive-negative. Also see [0024]-[0028] and/or [0033]).

As per claim 19, the combination of Hamamoto and Itakura discloses the preparation method for a capacitive sensor of claim 9 as described above.
Hamamoto further discloses:
wherein the functional material layer is a moisture-sensitive functional material layer, an ammonia-sensitive functional material layer or a carbon monoxide-sensitive functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]).

As per claim 20, the combination of Hamamoto and Itakura discloses the preparation method for a capacitive sensor of claim 10 as described above.
Hamamoto further discloses:
wherein the functional material layer is a moisture-sensitive functional material layer, an ammonia-sensitive functional material layer or a carbon monoxide-sensitive functional material layer (Fig. 2, see the functional material moisture sensitive film 23. Also see [0032]).






	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867